VARIABLE ANNUITY FUNDS A, B, C INDIVIDUAL FLEXIBLE PAYMENT VARIABLE ANNUITY CONTRACTS issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Annuity Funds A B & C Supplement Dated May 17, 2013 This supplement provides up-to-date information about the Company and updates and amends your current variable annuity prospectus and Statement of Additional Information and subsequent supplements thereto. Please read it carefully and keep it with your product prospectus and Statement of Additional Information for future reference. IMPORTANT INFORMATION ABOUT THE COMPANY ReliaStar Life Insurance Company of New York (“we,”"us,"“our” and the “Company”) is a stock life insurance company incorporated under the laws of the State of New York in 1917. Our headquarters is at 1000 Woodbury Road, Suite 208, P.O. Box 9004, Woodbury, New York 11797. Until May 7, 2013, we were a wholly owned indirect subsidiary of ING Groep N.V. (“ING”), a global financial institution active in the fields of insurance, banking and asset management. ING is headquartered in Amsterdam, The Netherlands. The obligations under the Contract are solely the responsibility of ReliaStar Life Insurance Company of New York. Pursuant to an agreement with the European Commission (“EC”), ING has agreed to divest itself of ING U.S., Inc. and its subsidiaries, including the Company (collectively “ING U.S.”), which constitutes ING’s U.S.-based retirement, investment management and insurance operations. To effect this divestment, on May 7, 2013, ING completed an initial public offering (“IPO”) of the common stock of ING U.S. While ING is currently the majority shareholder of the common stock of ING U.S., pursuant to the agreement with the EC mentioned above ING is required to divest itself of at least 25 percent of ING U.S. by the end of 2013, more than 50 percent by the end of 2014 and 100 percent by the end of 2016. INFORMATION REGARDING THE INVESTMENT FUNDS AVAILABLE THROUGH THE CONTRACT The following chart lists the Investment Funds (the “Funds”) that are, effective May 1, 2013, available through ReliaStar Life Insurance Company of New York Variable Annuity Funds A B & C, along with each Fund’s investment adviser/subadviser and investment objective. More detailed information about these Funds can be found in the current prospectus and Statement of Additional Information for each Fund. If you received a summary prospectus for any of the Funds available through your Contract, you may obtain a full prospectus and other Fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the Fund’s summary prospectus. There is no assurance that the stated objectives and policies of any of the Funds will be achieved. Shares of the Funds will rise and fall in value and you could lose money by investing in the Funds. Shares of the Funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation (“FDIC”) or any other government agency. Except as noted, all Funds are diversified, as defined under the 1940 Act. X.53949-13GW Page 1 of 2 May 2013 Fund Name Investment Adviser/ Subadviser Investment Objective ING Franklin Income Portfolio (Class S) Investment Adviser : Directed Services LLC Subadviser : Franklin Advisers, Inc. Seeks to maximize income while maintaining prospects for capital appreciation. ING Money Market Portfolio (ClassI) * * There is no guarantee that the ING Money Market Portfolio will have a positive or level return. Investment Adviser : ING Investments, LLC Subadviser : ING Investment Management Co. LLC Seeks to provide high current return, consistent with preservation of capital and liquidity, through investment in high-quality money market instruments while maintaining a stable share price of $1.00. ING PIMCO High Yield Portfolio (Class S) Investment Adviser : Directed Services LLC Subadviser : Pacific Investment Management Company LLC Seeks maximum total return, consistent with preservation of capital and prudent investment management. IMPORTANT INFORMATION ABOUT THE COMPANY’S INTEREST BEARING RETAINED ASSET ACCOUNT Subject to the conditions and requirements of state law, full payment of the death benefit or proceeds (“Proceeds”) to a beneficiary may be made either into an interest bearing retained asset account that is backed by our general account or by check. For additional information about the payment options available to you, please refer to your claim forms or contact our ING Customer Service Center at P.O. Box 5033, Minot, ND 58702-5033, 1-877-886-5050 or www.ingservicecenter.com . Beneficiaries should carefully review all settlement and payment options available under the Contract and are encouraged to consult with a financial professional or tax adviser before choosing a settlement or payment option. The retained asset account, known as the ING Personal Transition Account, is an interest bearing account backed by our general account. The retained asset account is not guaranteed by the FDIC. Beneficiaries that receive their payment through the retained asset account may access the entire Proceeds in the account at any time without penalty through a draftbook feature. The Company seeks to earn a profit on the account, and interest credited on the account may vary from time to time but will not be less than the minimum rate stated in the supplemental contract delivered to the beneficiary together with the paperwork to make a claim to the Proceeds. Interest earned on the Proceeds in the account may be less than could be earned if the Proceeds were invested outside of the account. Likewise, interest credited on the Proceeds in the account may be less than under other settlement or payment options available through the Contract. MORE INFORMATION IS AVAILABLE More information about the Funds available through your Contract. including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each Fund. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5033 Minot, ND 58702-5033 1-877-886-5050 If you received a summary prospectus for any of the Funds available through your Contract, you may obtain a full prospectus and other Fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the Fund’s summary prospectus. X.53949-13GW Page 2 of 2 May 2013
